Exhibit ARTICLES OF AMENDMENT OF NANO-PROPRIETARY, INC. Pursuant to the provisions of Article 4.04 of the Texas Business Corporation Act (the “Act”), Nano-Proprietary, Inc. (the “Corporation”), a corporation organized and existing under the laws of the State of Texas adopts the following Articles of Amendment to its Amended and Restated Articles of Incorporation. 1.The name of the Corporation is Nano-Proprietary, Inc. 2.The Amended and Restated Articles of Incorporation of the Corporation shall be amended by deleting Article I and replacing it in its entirety as follows: “Article I The name of the Corporation is Applied Nanotech Holdings, Inc.” 3.This amendment was approved in accordance with the Act by the shareholders of the Corporation at a duly called and convened annual meeting held on May 20, 4.The number of shares of the Corporation’s common stock outstanding and entitled to vote at the time of the adoption of this amendment was107,173,549. 5.
